
	
		II
		109th CONGRESS
		2d Session
		S. 3802
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Consolidated Omnibus Budget Reconciliation
		  Act of 1985 to expand the county organized health insuring organizations
		  authorized to enroll Medicaid beneficiaries.
	
	
		1.Expansion of authorized
			 county medicaid organized health insuring organizations
			(a)In
			 generalSection 9517(c)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (42 U.S.C. 1396b
			 note), as added by section 4734 of the Omnibus Budget Reconciliation Act of
			 1990 and as amended by section 704 of the Medicare, Medicaid, and SCHIP
			 Benefits Improvement and Protection Act of 2000, is amended—
				(1)in subparagraph
			 (A), by inserting , in the case of any health insuring organization
			 described in such subparagraph that is operated by a public entity established
			 by Ventura county, and in the case of any health insuring organization
			 described in such subparagraph that is operated by a public entity established
			 by Merced county after described in subparagraph (B);
			 and
				(2)in
			 subparagraph (C), by striking 14 percent and inserting 16
			 percent.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
